DETAILED ACTION
Claim status

This action is in response to applicant filed on 06/16/2021. 
Claims 1 and 10 have been amended.
Claims 1-15 are pending for examination.

Response to Arguments
Applicant’s arguments, see remarks, filed 06/16/2021, with respect to the rejection of the claims have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Allowable Subject Matter
Claims 1-15 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Applicant teaches an electrical device, comprising: a sub-assembly configured to perform a function; and an electronic controller configured to: a) receive a request to lock out the function implemented by the sub-assembly, the request being transmitted by a client terminal connected to the electronic controller by a short- range communication link; b) automatically generate a digital key comprising a unique identifier of the client terminal and a connection identifier corresponding to a user requesting to lock out the function implemented by the sub-assembly of the electrical device; c) store a copy of the digital key in a memory of the electronic controller and send another copy of the digital key to the client terminal having transmitted the request; d) lockout the function, by a digital lock module of the electronic controller, to prevent use of said 

The closes prior art of record is discloses a Yamazaki et al. (US 2018/0068095) in view of Nakai et al. (US 2014/0232524) and further in view of Uagree et al. (US 2019/0189378). That disclose an electrical device, comprising: a sub-assembly configured to perform a function; and an electronic controller configured to: a) receive a request to lock out the function implemented by the sub-assembly, the request being transmitted by a client terminal connected to the electronic controller by a short- range communication link; b) automatically generate a digital key comprising a unique identifier of the client terminal and a connection identifier corresponding to a user requesting to lock out the function implemented by the sub-assembly of the electrical device; c) store a copy of the digital key in a memory of the electronic controller and send another copy of the digital key to the client terminal having transmitted the request; d) lockout the function, by a digital lock module of the electronic controller, to prevent use of said function of the device by the electronic controller as long as the lockout is active, wherein the lock out of the function is lifted based on receipt of a request including a digital key that matches the one copy of the digital key stored in the memory of the electronic controller and based on no other digital key copies being stored in the memory of the electronic device. However, the cited reference fail to individually disclose, or suggest when combined, a the locking out of the 
	No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically locking out of the function being maintained if there is at least one other digital key copy stored in the memory of the device, and the electrical device includes one of an electrical protection device or an electrical measurement device or an electrical switching device in combination with the recited structural limitations of the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record cited in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432.  The examiner can normally be reached on Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR CASILLASHERNANDEZ/Primary Examiner, Art Unit 2689